DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive. Applicant has argued that the limitations of the instant claims are not taught by reference to Astier et al., because the reference allegedly does not teach a filter comprising a plurality of post elements having a gap of 3 to 6 micrometers between the posts and an aspect ratio between the gap and height of the posts ranging from 3.5 to 5.  Applicant has also argued the Astier et al., teach a nanopillar array having a gap size less than 300 nanometers.  The Examiner points to paragraph 0072 of the reference which states that the gaps between pillars on the array are 4 µm in width, which the Examiner notes clearly reads on the range of 3 to 6 µm.  As such, the Examiner contends that Applicant’s arguments with respect to the gap width are not persuasive.  With respect to the aspect ratio, reference to Astier et al., teach pillars having an aspect ratio greater than 4 to 1, which reads on the claim range of 3.5 to 5.  At paragraph 0086, Astier et al., teach that high aspect ratio pillars permit larger fluidic throughput and can reduce clogging issues associated with micro/nanofluidic features.  Based on this teaching, the Examiner contends that reference to Astier et al., teach that the high aspect ratio pertains to pillars having micrometer dimensions.  Applicant has pointed to paragraph 0093 in an attempt to show the pillars having nanometer dimensions; however, the Examiner notes that the reference teaches that a high aspect ratio is difficult to achieve at nanometer scale, which the Examiner contends is further supports the teaching the 4 to 1 aspect ratio being present with pillars having a width of 4 µm.  As such, the Examiner contends that the limitations of independent claim 1 are taught by reference to Astier et al.  With respect to the dependent claims, Applicant has relied on the arguments against Astier et al., to show that the dependent claims are not taught by the prior art.  As detailed above, the Examiner does not find Applicant’s argument to be persuasive, thus the rejections are maintained.  Finally, the Examiner notes that Applicant’s arguments are not persuasive with respect to the restriction, thus the restriction is also maintained.  Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the references cited below, thus the rejection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Astier et al., (US 2016/0146718).
For claim 1, Astier et al., teach a nanopillar array (Abstract) comprising an inlet (paragraph 0114, figure 11 #1105), two outlets (paragraph 0114, figure 11 #’s 940, 945), a plurality of pillars between the inlet and the outlets (paragraph 0114, figure 11 #314) wherein the pillars are interspaced to form a gap between adjacent pillars (figure 11) and arranged to allow fluid flow from the inlet to the outlet (paragraph 0114, figure 11). Astier et al., teach the gaps between the pillars being 4 um (paragraph 0072) and having an aspect ratio greater than 4 to 1 (paragraph 0093). Astier et al., also utilizing the nanopillar array for separation and sorting of biological entities including cells (paragraph 0003).
For claims 2 and 3, Astier et al., teach the pillars having a circular cylindrical shape (paragraph 0095, figures 10B and 11 #314).
For claim 4, Astier et al., teach the pillars having the same height (figure 8A).
For claims 5 and 6, Astier et al., teach the pillars integrally formed on a substrate (paragraph 0077) wherein the substrate can be PDMS (paragraph 0073).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astier et al., (US 2016/0146718) in view of Delamarche et al., (US 2011/0117539).
Regarding claims 7 and 8, Astier et al., do not teach the pillar array having a transparent cover.
Delamarche et al., teach a device comprising a filter having a plurality of circular posts (paragraph 0079) wherein the device also comprises a cover having an optically transparent window (paragraph 0093). The Examiner is reading this combination as applying a known technique to a known device to yield predictable results which would have been obvious to one of ordinary skill in the art. One of ordinary skill in the art would have recognized that providing a transparent cover prevents contamination from the ambient environment while allowing a user to optically view or analyze the fluid as it flows through the nanopillar array. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Astier et al., in view of Delamarche et al., to provide a transparent cover as applying a known technique to a known device requires ordinary skill in the art.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astier et al., (US 2016/0146718) in view of Sloan et al., (US 2015/0231627).
Regarding claims 9 and 10, Astier et al., do not teach the pillars comprising a surfactant.
Sloan et al., teach a device for sample collection and separation wherein surfaces along the fluid pathway are coated with a surfactant (paragraph 0153). Sloan et al., also teach the surfactant being a pluronic acid (paragraph 0153). Sloan et al., teach that it is advantageous to provide a surfactant as a means of generating a wettable surface to hydrophobic layers and to facilitate filling of the pathway with a liquid sample (paragraph 0153).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Astier et al., to coat the pillars with a surfactant in order to provide a wettable surface to hydrophobic layers and to facilitate filling of the flow path with a liquid sample as taught by Sloan et al.
Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astier et al., (US 2016/0146718) in view of Singhal et al., (US 2012/0015347).
Regarding claims 11 and 15, Astier et al., do not teach the pillars having a width ranging from 15 to 40 micrometers and/or 25+10% micrometers.
Singhal et al., teach a microfluidic device wherein the device comprises a reversible rap having spaced apart structural members (posts, paragraphs 0013, 0016, 0017) wherein the structural members have a width ranging from 5 to 30 microns. The Examiner is reading this combination as a simple substitution of one known element for another to obtain predictable results which would have been obvious to one of ordinary skill in the art. Reference to Singhal et al., teach that the structural members allow the fluid to flow through a chamber while providing size selection for a particle within the fluid, which is identical to the pillars of Astier et al., which also allow for fluid flow while separating particles. As such, one of ordinary skill in the art would have found it obvious to substitute the pillars of Astier et al., with the structural members of Singhal et al., as they operate in a similar manner.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Astier et al., with the structural members of Singhal et al., as substitution of one known element for another to obtain predictable results requires only routine skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798